Citation Nr: 0300854	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  02-02 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date earlier than 
September 3, 1999, for the grant of service connection for 
bilateral hearing loss.

2.  Entitlement to an effective date earlier than 
September 3, 1999, for the grant of service connection for 
tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1961 to September 1965.  This case comes before 
the Board of Veterans' Appeals (Board) from a September 
2000 rating decision from the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Oakland, 
California.  The September 2000 rating decision granted 
service connection for bilateral hearing loss and 
tinnitus, and assigned 30 and 10 percent ratings, 
respectively, effective September 3, 1999.


FINDINGS OF FACT

1.  The veteran's original claim of entitlement to service 
connection for bilateral hearing loss was received on 
September 3, 1999, more than one year following his 
separation from service.

2.  The veteran's initial claim of entitlement to service 
connection for tinnitus was received on September 30, 
1999, more than one year following his separation from 
service.


CONCLUSIONS OF LAW

1.  An effective date prior to September 3, 1999, for the 
award of service connection for bilateral hearing loss is 
not warranted.  38 U.S.C.A. § 5110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.400 (2002).

2.  An effective date prior to September 3, 1999, for the 
award of service connection for tinnitus is not warranted.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.400 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA 
and implementing regulations apply in the instant case.  
See VAOPGCPREC 11-2000.  However, the Board finds that all 
pertinent mandates of the VCAA and implementing 
regulations are met.

Well-groundness is not an issue in this case.  The veteran 
was notified via RO rating decision in September 2000 and 
statement of the case (SOC) in March 2002 why his claims 
were granted and why the effective dates assigned were so 
assigned.  In the SOC, while the VCAA was not specifically 
cited, applicable provisions notifying the veteran of his 
and VA's respective responsibilities in the development of 
the claim were set out in detail.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran has not referenced any evidence outstanding 
that might support his claims or affect their outcome.  
There is no indication that the evidentiary record is 
incomplete.  The Board concludes that the RO has complied 
with, or exceeded, the mandates of the VCAA and its 
implementing regulations, and finds that it is not 
prejudicial to the veteran to adjudicate his claims on the 
current record.  See Bernard v. Brown, 4 Vet. App. 384 
(1994).

II.  Laws and Regulations

Unless specifically provided otherwise, the effective date 
of an award based on an original claim for service 
connection or a claim reopened after final adjudication 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  The 
implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of 
compensation based on an original claim or a claim 
reopened after final disallowance "will be the date of 
receipt of the claim or the date entitlement arose, 
whichever is the later."  38 C.F.R. § 3.400.

With a claim for service connection, the effective date of 
an award will be (1)  the day following separation from 
active service or the date entitlement arose if the claim 
is received within one year after separation from service 
or (2)  the date of receipt of claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  

38 C.F.R. § 3.155 provides that (a)  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by [VA], from a 
claimant...may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from 
the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.

VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  See Brannon v. West, 12 Vet. App. 32 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

Factual Background/Analysis

The veteran contends that the effective date for his award 
of service-connection for bilateral hearing loss and 
tinnitus should be in September 1965 [when he was 
separated from service].  He adds that as he had both 
bilateral hearing loss and tinnitus when he separated from 
military service, he should be compensated from September 
4, 1965, the day following his military discharge.  See 
March 2002 Statement of Accredited Representative in 
Appealed Case.

The RO has assigned an effective date of September 3, 
1999, for the award of service connection for the 
veteran's bilateral hearing loss and tinnitus.  This date 
corresponds to the date of receipt of the veteran's 
original claim of service connection for hearing loss.  
[The Board parenthetically notes that the veteran's 
original claim for service connection for tinnitus was 
received by VA on September 30, 1999.  The RO apparently 
interpreted the veteran's initial claim for service 
connection for hearing loss, received September 3 1999, as 
also encompassing a claim of service connection for 
tinnitus.]

The veteran did not submit a claim for service connection 
for bilateral hearing loss or tinnitus prior to September 
3, 1999.  While a private medical record dated in June 
1966 shows the existence of bilateral hearing loss, this 
record was not received by VA until October 1999.  The 
controlling law and regulations are quite specific.  They 
provide that the effective date of a grant of service 
connection based on a claim filed more than a year after 
the veteran's separation from service shall be no earlier 
than the date application for that benefit is received.  
The veteran does not contest the finding that he did not 
file a claim for service connection for hearing loss and 
tinnitus prior to September 1999.  The fact that the 
disability may have existed earlier, as he asserts, is 
irrelevant.  The law does not provide for setting an 
earlier effective date on that basis.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  The RO has granted the earliest 
effective date possible for the awards at issue.  In 
summary, the facts are not in dispute; the law is 
dispositive, and the claim must be denied.  Sabonis v, 
Brown; 6 Vet. App, 426, 430 (1994).  


ORDER
An effective date earlier than September 3, 1999 for the 
grant of service connection for bilateral hearing loss and 
tinnitus is denied.


		
GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

